UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 000-49846 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED (Exact name of small business issuer as specified in its charter) Nevada 87-0638750 (State of other jurisdiction of incorporation or organization) (IRS Employer identification No.) 445 Park Avenue, New York, New York10022 (Address of principal executive offices) (212) 307-3568 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerate filer, an accelerate filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock outstanding as of August 7, 2009: 20,989,087 INDEX TO FORM 10-Q Page No. PART I Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets – June 30, 2009 (Unaudited) and December 31, 2008 (Audited) 2 Condensed Consolidated Statements of Operations and Comprehensive Income - three and six months ended June 30, 2009 and 2008 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows –six months ended June 30, 2009 and 2008 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements as of June 30, 2009 (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition And Results ofOperations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4T. Controls and Procedures 24 PART II Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties, including, but not limited to those listed below and those business risks and factors described elsewhere in this report and our other Securities and Exchange Commission filings. Forward-looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed. We caution that while we make such statements in good faith and believe such statements are based on reasonable assumptions, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include but are not limited to: · Our expectation of continued growth in the demand for our oil; · Our expectation that we will have adequate liquidity from cash flows from operations; · A variety of market, operational, geologic, permitting, labor and weather related factors; and · The other risks and uncertainties which are described below under “RISK FACTORS”, including, butnot limited to, the following: · Unanticipated conditions may cause profitability to fluctuate. · Decreases in purchases of oil by our customer will adversely affect our revenues. We have attempted to identify, in context, certain of the factors that we believe may cause actual future experience and results to differ materially from our current expectation regarding the relevant matter or subject area. In addition to the items specifically discussed above, our business and results of operations are subject to the uncertainties described under the caption “Risk Factors” which is a part of the disclosure included in Item 2 of this Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-K, 10-Q and 8-K, Proxy Statements on Schedule 14A, press releases, analyst and investor conference calls, and other communications released to the public. Although we believe that at the time made, the expectations reflected in all of these forward looking statements are and will be reasonable, any or all of the forward-looking statements in this quarterly report on Form 10-Q, our reports on Forms 10-K and 8-K, our Proxy Statements on Schedule 14A and any other public statements that are made by us may prove to be incorrect. This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties. Many factors discussed in this Quarterly Report on Form 10-Q, certain of which are beyond our control, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements. In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report on Form 10-Q or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the SEC on Forms 10-K, 10-Q and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” the “Company” and “NEP” refer specifically to China North East Petroleum Holdings Limited and its subsidiaries. 1 PART I FINANCIAL INFORMATION Item 1.Financial Statements CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES ("NEP") Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Value added tax recoverable - Total Current Assets PROPERTY AND EQUIPMENT Oil and gas properties, net Fixed assets, net Oil and gas properties under construction - Total Property and Equipment LAND USE RIGHTS, NET DEFERRED FINANCING COSTS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Current portion of secured debenture, net of discount Other payables and accrued liabilities Due to related parties Income tax and other taxes payable Due to a stockholder Total Current Liabilities LONG-TERM LIABILITIES Accounts payable Secured debenture, net of discount Deferred tax payable Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - EQUITY NEP Stockholders' Equity Common stock ($0.001 par value, 150,000,000 shares authorized, 20,904,080 shares issued and outstanding as of June 30, 2009; 20,784,080 shares issued and outstanding as of December 31, 2008) Additional paid-in capital Deferred stock compensation ) ) Retained earnings Unappropriated Appropriated Accumulated other comprehensive income Total NEP Stockholders' Equity Noncontrolling interests TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (Unaudited) Three months ended June 30 Six months ended June 30 NET SALES $ COST OF SALES Production costs Depreciation of oil and gas properties Amortization of land use rights Government oil surcharge Total Cost of Sales GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Professional fees Consulting fees Amortization of deferred financing costs Amortization of discount on debenture Depreciation of fixed assets Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Other income - - Other expense ) Interest expense ) Imputed interest expense ) Interest income Total Other Expense, net ) NET INCOME BEFORE INCOME TAXES Income tax expense ) NET INCOME Less: net income attributable to noncontrolling interests ) NET INCOME ATTRIBUTABLE TO NEP COMMON STOCKHOLDERS OTHER COMPREHENSIVE INCOME Total other comprehensive income Less: foreign currency translation gain attributable to noncontrolling interests ) Foreign currency translation gain attributable to NEP common stockholders COMPREHENSIVE INCOME ATTRIBUTABLE TO NEP COMMON STOCKHOLDERS $ Net income per share - basic $ - diluted $ Weighted average number of shares outstanding during the period - basic - diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For the six months ended June 30, 2009 and 2008 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjusted to reconcile net income to cash provided by operating activities: Depreciation of oil and gas properties Depreciation of fixed assets Amortization of land use rights Amortization of deferred financing costs Amortization of discount on debenture Amortization of stock option compensation Warrants issued for services Noncontrolling interests Stocks issued for services - Stock-based compensation for service - Imputed interest expense Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) Value added tax recoverable Increase (decrease) in: Accounts payable ) ) Other payables and accrued liabilities ) Income tax and other taxes payable ) Deferred tax payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of oil and gas properties ) ) Purchase of fixed assets ) ) Additions to oil and gas properties under construction - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment of deferred financing costs - ) Proceeds from issuance of secured debenture - Repayment of secured debenture ) - Proceeds from exercise of stock warrants - Increase in amount due to a stockholder Decrease in amounts due to related parties ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE ON CASH ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Income tax expense $ $ Interest expense $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL
